                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA

                                             )
 Ajay El, also known as Arthur Lee Cropp, Jr.,         Civil Action No.: 0:19-1280-BHH
                                             )
                                 Petitioner, )
                                             )
                     v.                      )                     ORDER
                                             )
 Ronald Myers; United States of America,     )
                                             )
                               Respondent. )
  __________________________________ )

       Petitioner Ajay El, also known as Arthur Lee Cropp, Jr. (“Petitioner”) filed a pro se

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. In accordance with 28

U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2)(c) (D.S.C.), the matter was referred to a

United States Magistrate Judge for initial review.

       On June 3, 2019, Magistrate Judge Paige J. Gossett filed a Report and

Recommendation (“Report”) outlining the issues and recommending that the Court

summarily dismiss the § 2241 petition without prejudice and without requiring Respondent

to file a return. Attached to the Report was a notice advising Petitioner of his right to file

written objections to the Report within fourteen days of being served with a copy. To date,

no objections have been filed.

       The Magistrate Judge makes only a recommendation to the Court.                    The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the
Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Here, because no objections were filed, the Court has reviewed the record, the

applicable law, and the findings and recommendations of the Magistrate Judge for clear

error. After review, the Court finds no clear error and agrees with the Magistrate Judge that

the instant § 2241 petition should be dismissed because the petition fails to set forth a

legally cognizable claim.

       Accordingly, the Court adopts and incorporates the Magistrate Judge’s Report (ECF

No. 11) and dismisses this action without prejudice and without requiring Respondent to

file a return.

       IT IS SO ORDERED.

                                                            /s/Bruce H. Hendricks
                                                            Bruce Howe Hendricks
                                                            United States District Judge

June 26, 2019
Charleston, South Carolina
                                              ******

                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified that any right to appeal this Order is governed by

Rules 3 and 4 of the Federal Rules of Appellate Procedure.



                                                2
